Title: To George Washington from Major General William Heath, 28 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 28 Septr 1778.
          
          I have been honored with the receipt of yours of the 22d and 23d Instant. Am confident that your Excellency will make the best distribution of the Grand Army for the public defence in every quarter.
          
          
          
          I have not yet seen Major Nichola—when he arrives I shall afford him every assistance in my power.
          I am happy to acquaint your Excellency that at present the utmost harmony subsists between the Americans & French, both Officers & Seamen.
          The Orders given for calling in the Militia mentioned by Major General Greene, upon a change of appearances of the intentions of the Enemy were countermanded before they had marched; 1200 Men who were ordered by the Council of this State on the 7th instant to be detached to reinforce Genl Sullivan have since been ordered to the posts around this Harbour to repair, complete and Garrison the Works, about 200 have already come in, and others upon the march, perhaps about Two thirds of the number ordered will come in. If your Excellency is not of a different opinion, I think as the Guards before were extremely weak, these will be needfull for a time, as they are necessary to complete the works and convince the french Officers that we mean to defend the place in case of invasion.
          Yesterday a William Colvill who says he was an Ensign in the Royal Scotch Emigrants at Halifax arrived here from that place. He says he left the Battalion on account of his dislike to the Officers in general who are all Scotchmen (he being an Irishman) and some difference with the Commanding Officer; I find he never received his Commission, he is very intelligent, has an Uncle, Colonel of Militia, in Canada, another, Captain of a 50 Gun Ship in America, and is nearly related to Sir George Colvill. I shall carefully observe his conduct. I have now sent him to the Council.
          Governor Tryon’s collecting the Cattle on Long Island, and General Gray from Martha’s Vineyard; the return of Lord Howe’s Fleet to the Hook and the Troops under General Gray to long Island seem to coincide with Colvill’s declaration of their preparing for some Grand Expedition which I think it is probable will soon take place. I have thought it my duty to give your Excellency the earliest notice of this intelligence.
          I do myself the honor to enclose a letter from Mr Fletcher this moment received, by which your Excellency will find a considerable quantity of Cloathing has been sent on since the 19th Instant.
          There are here about One Hundred Invalids, part of whom are in extreme want of Cloathing—I apprehend it will be agreeable to your pleasure that Cloathing be stopped for them—I shall give orders accordingly. I have the honor to be with the greatest respect Your Excellency’s Most Obedient humble Servant
          
            W. Heath
          
         